 REIMERS-KAUFMAN CONCRETE PRODUCTS COMPANY593duties.'Accordingly, we find that the following employees at the Em-ployer's plant at 239 W. 39th Street, New York City, constitute a re-sidual unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: the mat productionman, the mat cutter, the file pattern clerk, the 11th-floor shippingemployees, the messengers, and the porters, but excluding all otheremployees, office clerical employees, watchmen, and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]1 See, for example,Lee BrothersFoundry, Inc.,106 NLRB 212;The Item Company,108NLRB 1261.REIMERS-KAUFMAN CONCRETE PRODUCTS COMPANYandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN&HELPERS OF AMERICA, CHAUFFEURS, TEAMSTERS AND HELPERSLOCAL No. 608, A. F. L.,PETITIONER.Case No. 17-RC-1793.October 26,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Irwig, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, theBoard finds :1.The Employer, a Nebraska corporation, is engaged in the'manu-facture and sale of ready-mixed concrete and concrete blocks, and'themanufacture, sale, and erection of concrete stave silos and corncribs.During the year 1953, the Employer made sales valued at approxi-mately $1,730,000, about $53,000 of which represented sales to cus-tomers outside the State of Nebraska.During the same period salesamounting to approximately $88,000 were made to building contrac-tors who performed services valued in excess of $50,000 in Statesother than Nebraska.Sales to one of these contractors, the OlsonConstruction Company, amounted to approximately $81,000.Dur-ing the year 1953, this latter contractor did approximately $12,000,000worth of construction business, about $4,000,000 of which representedconstruction work done outside the State of Nebraska.Upon these facts, we find that the Employer is engaged in com-merce within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.110 NLRB No. 77.338 207--5 5-vol 110-39 -594DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that a unit of all regularly employed truck-drivers, excluding production and maintenance employees, casualemployees, office clerical and professional employees, guards, thesuperintendent, dispatchers, and other supervisors, is appropriate.The parties disagree as to the inclusion of all regular part-time truck-drivers.The Employer contends that they should be included in theunit, whereas the Petitioner contends that they should be excluded.At the time of the hearing, the Employer had about 35 truckdrivers,about 15 of whom were regular part-time drivers. The use of part-time drivers depends on the Employer's business and weather condi-tions.They are called from a list maintained by the Employer, whenthere is need for their work.They usually work 3 or 4 days a week,and sometimes work as many hours as regular full-time truckdrivers.They are paid the same wage rate and have the same working condi-tions and employee benefits as do the full-time truckdrivers. In ac-cordance with our usual practice, we shall include the regular part-time truckdrivers in the unit.'We find that all regular full-time and part-time truckdrivers, ex-cluding production and maintenance employees, casual employees,office clerical and professional employees, guards, the superintendent,dispatchers, and other supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the, meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]'Marvel Roofing Products, Incorporated, et at.,108 NLRB292;HollywoodCitizenNews,108 NLRB 202;Esseca-Graham Company, 107NLRB 1491.MAYTAG AIRCRAFT CORP.andGENERAL DRIVERS, WAREHOUSEMEN ANDHELPERS LOCAL No. 968, INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONER.Case No. 39-RC-685. October 06,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Eberhardt, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer contests the Board's jurisdiction.The recordshows that the Employer is engaged in the refueling of military air-110 NLRB No. 70.